DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 2-20 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially wherein the permanent energy source is a fuel cell which feeds at least a base load of the working unit into the direct current network via one of the power converters, and wherein, to cover peak loads of at least the working unit, buffer energy of the electrical energy storage acting as a buffer store is feedable into the direct current network via an associated one of the power converters, wherein the base load is a value stored on a memory, which can be adapted via a control unit as a function of travelling speed of the rail processing machine, a process temperature and required aggregate power of independent claim 2, wherein the permanent energy source is a fuel cell which feeds at least a base load of the working unit into the direct current network via one of the power converters, and wherein, to cover peak loads of at least the working unit, buffer energy of the electrical energy storage acting as a buffer store is feedable into the direct current network via an associated one of the power converters, wherein waste heat of the fuel cell is supplied to a rail to be processed for pre-tempering the rail of independent claim 9 and determining a threshold value representing a limit between base load and peak load for a time n predictively as a function of process variables and required aggregate power of a preceding time n-1 of independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836